Citation Nr: 0021990	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lower jaw 
cramp/pain.

2.  Entitlement to service connection for residuals of head 
injury with claimed memory loss.

3.  Entitlement to service connection for disability 
exhibited by chest pain.

4.  Entitlement to service connection for muscle injury of 
the leg(s), claimed as pulled calf muscle/torn left leg 
muscle.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for residuals of a 
broken foot.

7.  Entitlement to service connection for bilateral knee 
disability, claimed as swelling of the knees.

8.  Entitlement to service connection for seasonal allergies 
(hayfever).

9.  Entitlement to service connection for ear disability, to 
include wax build up of the ears.

10.  Entitlement to service connection for hearing loss 
disability.

11.  Entitlement to an increased (compensable) evaluation for 
athletes foot.

12.  Entitlement to an increased (compensable) evaluation for 
internal hordeolum of the left upper eyelid.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had more than 22 years of active service prior to 
his retirement in January 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1998 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran has raised a new claim for 
entitlement to service connection for "knots" on his ankles 
in his substantive appeal of October 1998.  This matter is 
referred to the RO for further development.

The veteran testified before this member of the Board in a 
videoconference hearing held at the RO on May 22, 2000.

The issues regarding entitlement to an increased 
(compensable) evaluation for athlete's foot and for left 
eyelid hordeolum will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a lower jaw 
disability. 

2.  An in service back injury and in service right foot 
fracture were acute and transitory and resolved without 
residuals.

3.  No competent medical evidence is of record that would 
establish that the veteran currently has a hearing loss 
disability.

4.  Medical evidence of record establishes current residuals 
of an in service head injury, which are solely manifested by 
a lump on the back of the head.

5.  The claim that recurrent hayfever had its onset in 
service is plausible.

6.  The claims of service connection for disabilities of the 
ears other than hearing loss; leg muscle injuries; bilateral 
knee disability; and disability exhibited by chest pain are 
not plausible.
 

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
recurrent hayfever is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Service connection is warranted for a lump on the back of 
the head as a residual of head injury.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claims for service-connection for a lower jaw 
disability; chronic low back disability; residuals of a 
broken right foot; disabilities of the ears other than 
hearing loss; leg muscle injury residuals; bilateral knee 
disability; disability exhibited by chest pain and hearing 
loss disability are not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background-Principles of Well Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran is noted to have filed his claims within one 
month of discharge from service.  The clinical evidence 
consists of service medical records and separation 
examination which was conducted at the VA.  The veteran is 
noted to have failed to appear for X-rays scheduled for the 
separation examination.  The Board observes that pursuant to 
38 C.F.R. §  3.327(b), the appellant's SMRs and separation 
examination could qualify as a VA examination.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  While the separation 
examination was not complete, in that it did not include X-
rays, this appears due to the veteran's own failure to appear 
for them.  The VA has a duty to assist the veteran, not a 
duty to prove his claim while the veteran remains passive.  
See Wamhoff, supra; See alsoWood v. Derwinski, 1 Vet. App. 
190 (1991). .

A.  Service Connection for Head Injury with Memory Loss, Jaw 
and Disability exhibited by chest pain

Factual Background

The report from the November 1975 entrance examination is 
negative for any complaints of head problems, memory 
problems, jaw problems and chest pain.  Service medical 
records reveal that the veteran was treated for a head injury 
in February 1978, after he was struck in the back of the head 
by a chair.  His complaints at the time of treatment were of 
headaches, neckache, sore throat and tingling sensation in 
both upper extremities.  He was shown to have a contusion 
with a slight scrape to the back of the head.  Examination of 
his eyes showed the pupils were equally reactive to light and 
accomodation (PERLA) and reflexes and neurological 
examination were within normal limits.  Dental records 
revealed routine treatment with no discernable complaints of 
jaw problems shown.  Service medical records revealed no 
evidence of treatment for cognitive or memory problems and 
there did not appear to be treatment for a chronic headache 
condition in the service records.  The report from an August 
1997 retirement examination included a report of medical 
history where the veteran specifically denied frequent or 
severe headaches; dizziness or fainting spells and also 
denied any sort of psychiatric pathology including loss of 
memory or amnesia.  He did give a history of head injury in 
this report.

Regarding chest complaints, service medical records revealed 
treatment for a pulled muscle and two knots under the ribcage 
on the left side in September 1983.  Electrocardiogram 
reports from August 1994 were normal.  In August 1997, he was 
treated for complaints of chest pain described like a "rock 
lying on his chest."  Another August 1997 report noted an 
abnormal electrocardiogram, described as most likely a 
variant, and assessed him with normal left ventricular (LV) 
size and all motion.  He was also assessed with normal 
valvular structure with trivial mitral regurgitation (MR), 
trivial paroxysmal tachycardia (PT) and mild tricuspid 
regurgitation (TR).  There was no evidence of right 
ventricular (RV) pressure or volume overload.  An October 
1997 treatment record revealed a diagnosis of noncardiac 
chest pain of questionable etiology, and speculated as to the 
possibility of it being gastrointestinal vs. musculoskeletal 
in nature.  An undated electrocardiogram report showed 
baseline T wave abnormality.  

The report from a November 1997 separation examination 
conducted at a VA facility revealed the history of the 
veteran having been struck in the back of the head by a chair 
in the 1970's, with no history of loss of consciousness, but 
with an inability to move his arms for a few minutes.  His 
current complaints were of a small knot in the back of his 
head where the chair hit him.  On physical examination, 
palpation of the right occipital area revealed a small 0.5 
centimeter lump that was nontender to palpation.  The veteran 
stated that this lump has been present ever since the head 
trauma incident.  Examination of the eyes revealed PERLA.  
Neurologically, cranial nerves I-XII were intact and deep 
tendon reflexes were + 2 for the lower extremities and +3 for 
the upper extremities bilaterally.  Psychiatrically, he was 
shown to be articulate and oriented to person, place, time 
and space.

The November 1997 separation examination also gave a recent 
history of chest pain, in October 1997, with no disease found 
following diagnostic procedures.  He gave a history of no 
subsequent problems.  Cardiovascular examination revealed 
regular rate and rhythm without evidence of gallop or murmurs 
noted.  Chest examination revealed lungs to be clear of 
rales, wheezes or rhonchi on auscultation.  The diagnosis was 
no disease found.  A November 1997 electrocardiogram report 
interpreted normal sinus rhythm with sinus arrhythmia, normal 
electrocardiogram.

The veteran was referred to undergo a dental examination, but 
a record reveals that he was unable to attend a dental 
examination scheduled for December 18, 1997, as he was 
leaving to return to Alexander City the end of November.  The 
dental examination was canceled.  Likewise, the veteran did 
not undergo X rays and other diagnostic studies scheduled, to 
include skull X-rays, chest X-ray and electrocardiogram.   

At his videoconference hearing, the veteran testified that he 
was treated in service with a lower jaw problem described as 
a "cramp" for which he received a shot of something in the 
lower jaw that made him dizzy.  He testified that since that 
time, he has cramps in the lower jaw, particularly during the 
cold season when he yawns.  He testified that he was struck 
in the back of the head by a chair while on active duty in 
the late 1970's, and that he now has headaches and memory 
loss.  Regarding chest pains, he testified that they occur 
"every now and then."  He described the chest as going 
numb.  He denied current treatment for this.  
 

Analysis

As stated above, the Board must first determine whether the 
veteran's claims alleging entitlement to service connection 
for a jaw disorder, residuals of a head injury and disability 
exhibited by chest pain are well grounded.

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  There are some disabilities, 
including cardiovascular disease where service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999). 

1.  Jaw Disorder

Upon review of the evidence, the Board finds that the claim 
for entitlement to service connection for a jaw disorder is 
not well grounded.  Service medical records do not document 
treatment for, or diagnosis of, any sort of jaw problem, 
beyond routine dental treatment.  Furthermore, the veteran 
declined to undergo a separation dental examination which 
would have addressed his jaw complaints, if any.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this situation, there is no medical evidence of a 
current disability apart from the veteran's subjective 
complaints of pain and spasm as testified to in his 
videoconference hearing.  Nor is there medical evidence of a 
jaw problem in service nor is there medical evidence showing 
a nexus between any claimed jaw disorder and service.  Thus, 
none of the requirements for well groundedness under Caluza, 
supra have been met.  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  See Robinette v. Brown, 8 
Vet. App. 69, 75 (1995).  Nevertheless, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Grottveit at 93.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

2.  Head Injury Residuals 

Upon review of the record, the Board finds that the claim for 
service connection for head injury residuals is well 
grounded, given the fact that the appellant filed his claim 
within a month of discharge from service, the service records 
revealed treatment for head injury and the separation 
examination revealed a residual of head injury.  See Adams v. 
West, COVA No. 99-575 (May 1, 2000), citing Hampton v. Gober, 
10 Vet.App. 481, 482 (1997) (claim for left knee disability 
well grounded where claim filed close in time to discharge 
from service, service medical records indicate treatment for 
knee condition in service, and separation examination 
containing diagnosis of knee condition "provides evidence of 
both a current left knee condition and a relationship to 
service").

In this matter, the Board observes that the service medical 
records revealed treatment for a head injury in 1978, with 
contusion to the head.  The separation examination in 
November 1997 revealed that a residual of this head injury, 
specifically, the "knot" on the back of the head remains.  
However, the medical evidence reveals no other residuals of 
the head trauma besides the "knot" or residual scar.  While 
the veteran complained of headaches and memory loss in his 
hearing testimony, there is no medical evidence showing 
treatment for a chronic headache disorder or for memory 
problems or other cognitive or psychiatric pathology.

The Board finds that the positive and negative evidence is 
approximately in equipoise, thus the veteran is entitled to 
the benefit of the doubt.  Service connection is therefore 
warranted for residuals of head trauma, shown by the medical 
evidence to be limited to a residual lump on the back of the 
head.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (1999).

3.  Disability exhibited by chest pain

Upon review of the record, the Board finds that the claim for 
service connection for disability exhibited by chest pain is 
not well grounded.  The service records reflect treatment for 
complaints of chest pain, but no underlying disease process 
was identified.  The separation examination concluded that no 
disease was found.  The Board observes that service medical 
records revealed treatment for chest pain in August 1997, 
with some anomalies shown on electrocardiogram.  The chest 
pain in October 1997 was thought to be noncardiac in origin, 
with no sequela complained of in the November 1997 separation 
examination.  Furthermore, the electrocardiogram report of 
the same month showed findings within normal limits.  

The Board finds that in the absence of chronic cardiovascular 
disease exhibited in service or at present that the criteria 
for a well grounded claim for service connection under the 
provisions of 38 C.F.R. § 3.303 and Caluza supra are not met.  

B. Service Connection for Leg Muscle Injury Residuals, Back 
disability, Knee Pain and Broken Foot

Factual Background

The report from the November 1975 entrance examination is 
negative for any complaints of leg, knee, back or foot 
problems.  Service medical records reveal that the veteran 
was treated in February 1978 for pain in the low back and was 
diagnosed with low back strain.  In November 1982, he was 
treated again for back pain.  In January 1984, he was treated 
for low back pain, diagnosed as lumbosacral strain.  In 
August 1997, he complained of low back pain in a treatment 
record and again in a report of medical history for a 
retirement examination of the same month.  The objective 
examination was negative for any findings in August 1997.  

Regarding knee problems, service medical records revealed 
complaints of knee pain in November 1982 and treatment for 
right knee pain and cysts in September 1983.  

Regarding leg problems other than knees, service medical 
records reveal that in December 1978, he was treated for a 
piece of steel in his right leg and was diagnosed with a 
small puncture wound in the anterior medial thigh.  In 
November 1983, he was said to have reinjured his left leg, 
and was diagnosed with reinjured hamstrings.  By the end of 
November 1983, he was assessed with a resolved left hamstring 
injury.  In June 1987, he was seen for left thigh pain while 
running and was assessed with a muscle strain.  In May 1991, 
he was seen for a pulled muscle of the right calf and right 
Achilles strain.  In October 1992, he pulled his left calf 
muscle.  

Regarding problems relating to a broken foot, service medical 
records reveal that he injured his foot in April 1981 while 
running, and was diagnosed with a fracture of the fifth right 
metatarsal in May 1981.  By June 1981, he was assessed with a 
healing fracture of the right foot.  In July 1986, he was 
seen again after he tripped and the small toe of the right 
foot went out to the side.  By August 1986 his fifth digit 
right foot injury was now very painful and he couldn't walk 
on it.  In December 1986, he had pain in the right foot after 
stepping in a hole, and described what felt like bones 
rubbing together.  In August 1997, he gave a history of 
having broken his foot twice while on duty, with mild 
occasional pain described.

The report from the November 1997 VA separation examination 
gave a history of back pain after helping lift a "5 ton 
tire" in 1976 or 1977, which resulted in a back injury.  He 
gave a history of subsequent treatment with physical therapy.  
He now claimed to have low back pain the next day after he 
does heavy lifting of 60 to 80 pounds.  He admitted to 
working out with weights about once a week.  He indicated 
that the last time he had back pain was four months ago.  
While he admitted to pain and stiffness on occasion, he 
denied swelling, weakness, locking, fatigability or lack of 
endurance.  Objective examination, visual inspection of the 
spine revealed it to be in a straight line.  There was no 
evidence of muscle atrophy, muscle rigidity, spasm, or muscle 
wasting.  The back was well developed.  Palpation of the 
paravertebral spinous processes revealed no tenderness to 
deep palpation.  Left lateral and right lateral bend were 
accomplished from 0-20 degrees with minimal pain or 
discomfort noted.  Forward flexion revealed 80 degrees to 
generate pain in the lumbar spine area at L4 and L5.  Back 
extension was accomplished and revealed 10 degrees to 
generate pain at L4 and L5.  Straight leg raising revealed no 
pain or discomfort from 0 to 60 degrees on the left and 0 to 
70 degrees on the right.  He was able to walk 10 feet on 
heels and toes without pain or discomfort and could squat and 
arise without pain or discomfort in the lumbar spine area.  
The diagnosis rendered was low back pain, no disease found.  

The November 1997 separation examination addressed complaints 
of swelling of the knees when running, said to have existed 
over the last six or seven years while doing physical 
training.  He denied specific injury, but admitted to 
stiffness, swelling, pain and fatigability.  He denied 
weakness, locking, or redness, and did not use any kind of 
treatment.  He denied any other problem other than swelling 
when running.  Physical examination revealed some visual 
evidence of mild angulation deformities of the knees both 
with or without weightbearing.  There was mild genu valgum.  
Palpation of the right and left knee revealed no tenderness 
to deep palpation for either the medial or lateral joint 
spaces.  The popliteal spaces were free of Bakers cysts 
bilaterally.  Range of motion revealed 0 to 130 degrees 
flexion and 0 degrees extension bilaterally without 
discomfort.  The diagnosis rendered was swelling of the 
knees, no disease found.  

The November 1997 separation examination also addressed the 
history of the veteran having sustained a pulled calf muscle 
while running PT, with recurrent leg pain while in service.  
The injury was said to have occurred sometime between 1990 
and 1993, with recurrent cramps in the calf or hamstring 
since that time.  Examination of the legs revealed the 
gastrocnemius of the left and right calves to be 
hyperdeveloped.  Palpation of both the left and right calves 
revealed no tenderness to deep palpation.  He was able to 
dorsiflex and plantar flex both right and left foot without 
pain or discomfort in the calves.  He could walk on heels and 
toes without calf pain.  Inspection of the torn left leg 
muscle was also done, with no evidence of significant 
indentation indicative of loss of muscle shown on visual 
inspection.  Palpation of the area showed no tenderness to 
deep palpation.  Range of motion in the hip area caused no 
pain or discomfort.  The diagnoses rendered included torn leg 
muscle, no disease found and pulled calf muscle, recurring 
leg pain, no disease found.  

Regarding the foot, the veteran claimed he fractured it in 
1977 or 1978.  He currently complained of occasional pain on 
the outside of his right foot and denied other symptoms.  He 
did not have special treatment or use special shoes or 
inserts.  Visual inspection of the feet revealed evidence of 
a fungal infection; otherwise there was no evidence of 
swelling, atrophy or deformity of the feet or toes.  
Palpation of the feet, including the heels, revealed no 
tenderness to deep palpation.  Range of motion was 0 to 40 
degrees plantar flexion and 0 to 20 degrees dorsal flexion 
without discomfort bilaterally.  He could supinate 0 to 30 
degrees and pronate 0 to 20 degrees without pain or 
discomfort.  Muscle strength was good and equal on plantar 
flexors bilaterally.  The only diagnosis rendered regarding 
feet was a diagnosis of athlete's foot, for which he is 
already service connected.

The Board notes that he was scheduled to follow up for X-
rays, to include X-rays of the lumbar spine, knees and feet 
but failed to appear.

At his videoconference hearing the veteran testified that he 
has ongoing problems with his back, and that sometimes he 
cannot get out of bed due to pain.  He denied receiving any 
treatment for his back by a private or VA physician.  
Regarding the leg muscle claim, he testified that ever since 
he pulled a calf muscle in his leg, he has had problems with 
it hurting every night.  Regarding his broken foot, he 
claimed to have broken it around 1976 or 1977 and was on 
profile for it.  Regarding his knees, he indicated that his 
left knee swells badly and causes him to limp and that his 
right knee was presently swelling.  He testified that he was 
prescribed medication by the Tuskegee VA for the swelling, 
but was not seeing an orthopedic doctor for the problem.  

1.  Back and Foot Disabilities.

Upon review of the evidence, the Board finds that the claims 
for entitlement to service connection for a back disorder and 
residuals of a broken foot are not well grounded.  

Regarding the back, while the evidence reveals treatment for 
lumbosacral strain in February 1978, with complaints of back 
pain recorded in November 1982 and January 1984, the findings 
of the separation examination of November 1997 did not 
diagnose any residual back disability other than "low back 
pain, no disease found."  The physical examination of the 
back failed to reveal any objective evidence of a back 
disorder, such as deformity or spasm; the only finding 
revealed subjective complaints of pain at certain ranges of 
motion.  The Board observes that the veteran failed to appear 
for X-rays which could have been determinative in this 
matter.  VA regulations provide that when a claimant fails to 
report for a scheduled medical examination in conjunction 
with an original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655(1999).

Thus the only disability presently shown regarding the back 
is pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, U.S. Vet. App. No. 97-1948 
(December 29, 1999).  See also Robinette, supra (regarding 
the general inability of laypersons to diagnose medical 
disabilities).  As there is no current diagnosis of a back 
disability other than subjective complaints of pain, the 
first requirement for well groundedness under Caluza, supra, 
requiring a current disability, is not met.  

Regarding the claim for residuals of a broken foot, the 
evidence does show that he sustained a broken fifth 
metatarsal according to records from May 1981.  There is also 
evidence of re-injuries to the foot in July 1986, August 
1986, and most recently he had complaints of right foot pain 
in December 1986 after stepping in a hole.  However, he is 
not shown to have any residual foot disability according to 
findings from the November 1997 separation examination 
conducted at the VA.  The clinical examination of the feet 
was perfectly normal, except for a fungus condition for which 
he is already service connected.  There were no complaints of 
pain upon most recent examination, and there was no diagnosis 
made regarding the feet except for the fungus condition.  As 
with the back, the veteran is shown not to have availed 
himself for X-rays, which may have been determinative in this 
claim.  The claim must be adjudicated on the available 
evidence of record which shows no residual right foot 
disability.  See 38 C.F.R. § 3.655 (1999).  As there is no 
current diagnosis of a foot disability that is a residual of 
any injury, the first requirement for well groundedness under 
Caluza, supra, requiring a current disability, is not met.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case the veteran has not satisfied the first 
prong for either his claim for a back disability or residuals 
of a broken foot.  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  See Robinette v. Brown, 8 
Vet. App. 69, 75 (1995).  Nevertheless, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Grottveit at 93.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to an in-service injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

2.  Leg Muscle Injury and Bilateral Knee Disorder

Upon review of the record, the Board  that the claims for 
service connection for leg muscle injury residuals and for a 
bilateral knee disorder are not well grounded.  The service 
records reflect treatment for pertinent problems, but no 
chronic disability was identified.  The separation 
examination concluded that no disease related to the leg 
muscle or knees was found.  He had complaints of knee 
swelling and pain and pain in the area of the muscle injury, 
but examination of the knees and muscles in the lower 
extremities was within normal limits.  

The Board finds that in the absence of chronic knee or muscle 
disability exhibited in service or at present that the 
criteria for a well grounded claim for service connection 
under the provisions of 38 C.F.R. § 3.303 and Caluza supra 
are not met.  


C. Claims  for Seasonal Allergies, Ear Problem Other Than 
Hearing Loss, and Hearing Loss

Factual Background

The report from the November 1975 entrance examination is 
negative for any complaints of allergies, ear problems or 
hearing loss.

Regarding his claim for allergies or hayfever, service 
medical records reveal that in June 1984, he was treated for 
sinus pressure, cold and stuffy nose, diagnosed as right 
maxillary sinusitis by X-ray in the same month.  In  an 
August 1994 periodic physical, he stated in the report of 
medical history "I have no allergies."  In August 1997, he 
complained of "hayfever" in the spring.  

Regarding ear problems, service medical records reveal that 
the veteran was treated for an earache, with fluid found 
behind the tympanic membrane in January 1968.  In September 
1981, he was treated for complaints of earache, dizziness, 
and vertigo and was diagnosed with otitis media.  Cerumen was 
flushed from his ears in the same month.  In September 1982, 
he was seen for complaints of ears hurting and was diagnosed 
with cerumen impacted ears.  In an uncertain year, he was 
seen for complaints of ear pain and headaches and was 
diagnosed with resolving otitis.  In December 1994, he was 
seen for right ear pain, and was diagnosed with external 
otitis.  

Regarding a claim for hearing loss, his November 1975 
entrance examination's audiological results for the right 
ear, at the puretone thresholds of 500, 1000, 2000  and 4000 
Hertz, recorded as 15, 5, 5 and 10 decibels, respectively.  
Audiological results for the left ear, at the puretone 
thresholds of 500, 1000, 2000  and 4000 Hertz, were recorded 
as 25, 20, 10 and 5 decibels, respectively.  Service medical 
records reveal that he underwent numerous hearing tests while 
on active duty, none of which showed a significant 
degradation of hearing, as compared to the entrance 
examination.  An undated reference audiogram showed 
audiological results for the right ear, at the puretone 
thresholds of 500, 1000, 2000 3000 and 4000 Hertz, recorded 
as 30, 20, 20 15 and 15 decibels, respectively.  Audiological 
results for the left ear at the puretone thresholds of 500, 
1000, 2000 3000 and 4000 Hertz, were recorded as 30, 10, 10, 
15 and 20 decibels, respectively.  This undated audiogram 
appears to show the most significant amount of hearing 
deficit, as compared to the others of record.  

The report from his August 1997 retirement physical's 
audiological results for the right ear, at the puretone 
thresholds of 500, 1000, 2000, 3000 and 4000 Hertz, were 
recorded as 10, 5, 0, 10 and 10 decibels, respectively.  
Audiological results for the left ear, at the puretone 
thresholds of 500, 1000, 2000, 3000 and 4000 Hertz, were 
recorded as 10, 5, 5, 0 and 5 decibels, respectively.  

The report from the November 1997 separation examination 
included a history of recurrent hayfever most of the spring; 
he was said to have been experiencing this over the past 
several years.  He denied taking medication or seeking 
treatment for this.  Examination of the nose, sinus and 
throat revealed the inferior turbinates to show no evidence 
of erythema or edema.  There was no exudate noted in the 
posterior pharynx.  No nasal septal deviation was seen.  The 
diagnosis rendered at the November 1997 separation 
examination was recurrent hayfever, no disease found.  

Regarding the ears, the November 1997 separation examination 
included a history of ear trouble and wax buildup.  He stated 
that on several occasions he had wax come out of his ear for 
no apparent reason.  He gave a history of being seen 
repeatedly for this problem, with instructions to purchase 
pharmaceutical solutions to dissolve it.  He asserted that 
there were times when the wax was of significant quantity to 
affect his hearing.  On objective evaluation, visual 
inspection of both ear canals revealed both to be partially 
occluded with cerumen.  However, both tympanic membranes were 
visualized and revealed good light reflex.  There was no 
evidence of bulging, nor air fluids noted.  The diagnosis 
rendered was bilateral external canals partially occluded 
with cerumen.  There was also a diagnosis of hearing loss, 
please see audiology report.  Although this November 1997 
separation examination was to include an audiological 
examination; the record indicates that this was canceled by 
the veteran.

At his videoconference hearing the veteran testified that he 
has ear problems due to wax buildup and indicated that he was 
diagnosed with a hearing loss at his last hearing test in 
Fort Hood Texas.  He denied having undergone any hearing 
tests since that examination.  He testified that he has "hay 
fever" during the springtime only and denied taking any 
medication for it.

Analysis

1.  Hearing Loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

Upon review of the evidence, the Board finds that a claim for 
hearing loss is not well grounded.  There is no evidence 
showing that a hearing loss disability of the right ear under 
the criteria of 38 C.F.R. § 3.385 was ever present.   
Specifically the findings from the most recent audiological 
evaluation of August 1997 showed normal hearing, with 
audiological test results not reflective of a hearing loss 
under 38 C.F.R. § 3.385.  Although the veteran contends that 
he has a current hearing loss disability, there is no 
evidence that he is medically qualified to offer a competent 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In light of the absence of competent medical opinion 
showing a current hearing loss disability and in light of the 
service medical records indicating no  hearing loss, the 
claim must fail as it is not well grounded.  See Caluza, 
supra.

2.  Ear Disorder other than Hearing Loss

Upon review of the evidence, the Board finds that service 
medical records showing complaints of recurrent ear 
infections diagnosed as otitis media, but the evidence did 
not reflect chronic residuals of the infections.  The 
November 1997 separation examination noted that the bilateral 
external canals were partially occluded with cerumen, but did 
not find any underlying ear disability and without present 
disability, there is no basis  to well ground this claim 
under Caluza, supra.

3.  Hayfever/Seasonal Allergies

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1999).  
Service connection must be determined on the evidence as to 
existence of the allergy prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  However, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals (emphasis added).  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  

Upon review of the evidence, the Board finds that the veteran 
has submitted a well grounded claim for seasonal allergies, 
claimed as hayfever.  There is no evidence that he had 
preexisting allergies before service; indeed as recently as 
1994, he claimed to have no allergies.  The service medical 
records do reflect some treatment for recurrent sinusitis and 
by August 1997, he was asserting that he had hayfever.  
Seasonal hayfever was also diagnosed in the November 1997 
separation examination.  This evidence is accepted as true, 
and serves to well ground this claim.  See Caluza and Adams, 
supra. 

Conclusion

Under these circumstances, the Board concludes that the 
veteran has met the initial burden of presenting well 
grounded claim for service connection for residuals of a head 
injury and seasonal allergies.  Regarding the claim for 
residuals of a head injury, the Board finds that the evidence 
supports a grant of service connection limited to a "knot" 
or residual lump on the back of the head.  Regarding the 
seasonal allergies, the Board finds that further development 
is warranted.  

The Board concludes that the veteran has not met the initial 
burden of presenting evidence of well-grounded claims for 
service connection for lower jaw pain; back pain; residuals 
of a broken foot; disability exhibited by chest pains; muscle 
injury of the leg(s) claimed as pulled or torn calf muscle; 
bilateral knee disability; ear problems other than hearing 
loss; and hearing loss disability, as imposed by 38 U.S.C.A. 
§ 5107(a).  The claims, therefore, must be denied.  And since 
the veteran has failed to present well grounded claims for 
service connection for the claimed disorders, VA has no duty 
to assist him in the development of facts pertaining to the 
claims. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.


ORDER

1.  The claim of entitlement to service connection for 
seasonal allergies is well grounded.  To this extent, the 
appeal is granted.

2.  Service connection is granted for residuals of a head 
injury, limited to a lump on the back of the head.

3.  The claims of entitlement to service connection for lower 
jaw pain; back disability; residuals of a broken foot; 
disability exhibited by chest pains; muscle injury of the 
leg(s) claimed as pulled or torn calf muscle; bilateral knee 
disability; ear problems other than hearing loss; and hearing 
loss disability are denied.  


REMAND

On preliminary review of the record the Board notes that in 
his notice of disagreement (NOD) of July 1998, the veteran 
plainly stated his intention to appeal all the issues 
addressed by the RO in its June 1998 rating decision, as 
outlined in the July 1, 1998 notification letter.  Among 
these issues is a denial of a 10 percent evaluation based on 
multiple noncompensable disabilities.  The RO did not address 
this particular issue in the October 13, 1998 statement of 
the case (SOC.)  The filing of a notice of disagreement 
initiates an appeal.  The Court has been very clear in those 
circumstances that the Board must remand the case back to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, No. 97-1467 (U.S. Vet. App. March 12, 
1999).

Because the claim of entitlement to service connection for 
seasonal allergies is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The separation examination of November 1997, as detailed 
above, suggested pathology which may be related to the above 
claim.  Specifically, the separation examination diagnosed 
seasonal hayfever.  It is clear that the outcome of the 
present case may depend on a medical assessment of the 
claimed disability during, and subsequent to service.  The 
Court has held that such medical questions must be addressed 
by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492  
(1992).

The veteran contends that his athletes foot disorder and the 
internal hordeolum of the left upper eyelid are more severe 
than the current noncompensable evaluations assigned.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103 (1999). The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). Where there is a well- 
grounded claim, including original claims and claims for an 
increase, but the medical evidence is not adequate for rating 
purposes, an examination will be authorized. 38 C.F.R. § 
3.326(a) (1999). Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (1999).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

Upon review of the evidence the Board finds that 
reexamination of these service connected conditions is 
appropriate to determine the current severity of these 
disabilities.  The most recent evaluation of record is the 
November 1997 examination, which is more than 2 and a half 
years old.  The veteran has testified that he has not been 
reexamined for these conditions subsequent to November 1997.  
The Board finds that reexamination of his service connected 
disorders is warranted in accordance with 38 C.F.R. § 3.327.

Therefore, under the circumstances, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions: 

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any claimed disorder, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be scheduled for a 
VA ear, nose and throat examination in 
the spring, when it is reportedly 
symptomatic, for an opinion as to the 
current nature and extent of his claimed 
seasonal allergy disability.  The claims 
folder and a copy of this remand decision 
must be made available for review by the 
examiner in conjunction with the 
examination. The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  
After the completion of the examination 
and study of the record, the examiner(s) 
should identify the nature and etiology 
of any seasonal allergy disability(ies), 
specifically determining whether any 
allergy disability is present, and if so, 
whether it is more likely, less likely, 
or as likely as not that any current 
allergy disability had its onset during 
service.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

3.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and extent of any 
athletes foot disorder.  All indicated 
tests and studies should be performed.  
The veteran's claims file and a separate 
copy of this remand must be made 
available to the examiner prior to the 
examination, and that fact should be 
documented for the record.  The examiner 
is requested to review the claims folder.  
The examiner should discuss any and all 
manifestations of the veteran's current 
athletes foot disorder.  Specifically, 
the examiner is to determine whether, and 
to what extent, it is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or other 
manifestations are present.  A discussion 
of the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, should be detailed.  The 
examiner also should specifically provide 
an opinion on the overall disability 
caused only by the veteran's skin 
disorder.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

4.  The RO should schedule the veteran 
for a VA eye examination to determine the 
extent of the left eyelid internal 
hordeolum.  All indicated tests and 
studies should be performed.  The 
veteran's claims file and a separate copy 
of this remand must be made available to 
the examiner prior to the examination, 
and that fact should be documented for 
the record.  The examiner is requested to 
review the claims folder and provide an 
opinion, with complete rationale and 
without resort to speculation, as to the 
on the overall disability caused only by 
the veteran's left eyelid hordeolum.  An 
opinion should be rendered as whether, 
and to what extent, it is manifested by 
visual impairment, to include impaired 
acuity or field loss; and to what extent 
it is disfiguring.  Any other 
manifestations should be noted.  The 
opinions should adequately summarize the 
relevant history and clinical findings, 
and provide detailed explanations as to 
all medical conclusions rendered.  The 
opinions should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

5.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims, including the issue of 
whether a 10 percent evaluation is 
warranted based on multiple 
noncompensable disabilities (if still 
applicable).  If the determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
appropriate.  No action is required of 
the veteran until he is notified by the 
RO; however, the veteran is advised that 
failure to cooperate by reporting for 
examinations may result in the denial of 
his claim. 38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


- 26 -


